     Case 5:19-cv-01852-DSF-JDE Document 16 Filed 07/16/20 Page 1 of 1 Page ID #:1043




 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                 EASTERN DIVISION
11     DANIEL TREJO,                           )   Case No. 5:19-cv-01852-DSF (JDE)
                                               )
12                       Petitioner,           )
                                               )   ORDER ACCEPTING FINDINGS
13                        v.                   )
                                               )   AND RECOMMENDATION OF
14     RALPH DIAZ,                             )   UNITED STATES MAGISTRATE
                                               )   JUDGE
                                               )
15                       Respondent.           )
16
             Pursuant to 28 U.S.C. § 636, the Court has reviewed the records herein,
17
       including the Petition (Dkt. 1), Respondent’s the Answer (Dkt. 8), Petitioner’s
18
       Traverse (Dkt. 12), the Report and Recommendation (Dkt. 14, “R&R”) of the
19
       United States Magistrate Judge, and the Objection to the R&R filed by
20
       Petitioner (Dkt. 15). Having engaged in a de novo review of those portions of
21
       the R&R to which objections have been made, the Court concurs with and
22
       accepts the findings and recommendation of the Magistrate Judge.
23
             IT IS THEREFORE ORDERED that judgment be entered denying the
24
       Petition and dismissing this action with prejudice.
25
26     DATED: July 16, 2020
27                                          Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
28
